ORDER
PER CURIAM.
Wife appeals the custody provision of a dissolution decree awarding Husband legal and physical custody of the parties’ two minor children. We have reviewed the briefs filed by the parties and the record on appeal and find the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).